FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  March 21, 2017
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                TENTH CIRCUIT


 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                        No. 16-4196
 v.                                          (D.C. Nos. 2:16-CV-00022-TC and
                                                   2:13-CR-00016-TC-1)
 BRYAN JAMES GARDNER,                                     (D. Utah)

       Defendant - Appellant.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, MURPHY, and MATHESON, Circuit Judges.


      Defendant-Appellant Bryan James Gardner, a federal inmate appearing pro

se, seeks a certificate of appealability (“COA”) to appeal from the district court’s

denial of his motion to vacate, set aside, or correct his sentence. 28 U.S.C.

§ 2255. To obtain a COA, Mr. Gardner must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The district court

concluded that Mr. Gardner’s motion was time-barred and otherwise failed on the

merits. Gardner v. United States, Nos. 2:16-CV-22 TC, 2:13-CR-16 TC, 2016
WL 5374099, *1 (D. Utah Sept. 26, 2016).

      The district court denied the motion on a procedural ground, thus Mr.

Gardner must show that “jurists of reason would find it debatable whether the
[motion] states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because we

determine the district court’s time-bar decision is not reasonably debatable, we

deny a COA and dismiss the appeal.

      In February 2013, Mr. Gardner pled guilty to possession of child

pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). He was sentenced to ten

years’ incarceration, followed by lifetime supervision. Nearly two-and-a-half

years later, Mr. Garner filed his § 2255 motion based on three grounds. The

district court denied Mr. Gardner’s petition as untimely and declined to apply

equitable tolling.

      On appeal Mr. Gardner argues the merits of his § 2255 motion, rather than

the timeliness and equitable tolling issues. Aplt. Br. at 1–2. Although we are

mindful that Mr. Gardner is pro se, the failure to address these issues constitutes

waiver. E.g., Horne v. McCall, 171 F. App’x 246, 247 n.1 (10th Cir. 2006)

(citing State Farm Fire & Cas. Co. Mhoon, 31 F.3d 979, 984 n.7 (10th Cir.

1994)).

      Regardless, the district court’s resolution of these issues is not reasonably

debatable. Mr. Gardner had one year from the date on which the judgment of

conviction became final to file his § 2255 petition. 28 U.S.C. § 2255(f)(1).

Judgment was entered in Mr. Gardner’s criminal case on August 8, 2013. 3 Rawle 37.

                                         -2-
Because he did not file a direct appeal, that judgment became final on August 22,

2013, see Fed. R. App. P. 4(b)(1)(A)(i); United States v. Prows, 448 F.3d 1223,

1227–28 (10th Cir. 2006), and the one-year limitations period expired on August

22, 2014. Mr. Gardner’s § 2255 motion was filed January 7, 2016, 1 Rawle 1, so it

was untimely, absent equitable tolling. Equitable tolling, however, “is only

available when an inmate diligently pursues his claims and demonstrates that the

failure to timely file was caused by extraordinary circumstances beyond his

control.” Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000). Having

reviewed Mr. Gardner’s brief, the district court’s decision, and the record on

appeal, we find no extraordinary circumstances that warrant equitable tolling.

See id. (“[I]t is well established that ‘ignorance of the law, even for an

incarcerated pro se petitioner, generally does not excuse prompt filing.’” (quoting

Fisher v. Johnson, 174 F.3d 710, 714 (5th Cir. 1999)).

      Accordingly, we DENY a COA, DENY IFP, and DISMISS the appeal.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -3-